Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT dated as of April 5, 2007, is made by and between
Merisant Company, a Delaware corporation (the “Company”), and Diana S. Ferguson
(the “Executive”).

WHEREAS, the Company desires to employ the Executive as Chief Financial Officer,
Executive Vice President, Finance, of the Company, upon and subject to the terms
and conditions set forth herein, and the Executive wishes to accept such
employment upon and subject to such terms and conditions; and

WHEREAS, it is contemplated that the Executive will commence her employment with
the Company on April 16, 2007, or such other date as the parties may mutually
agree (the “Effective Date”).

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the parties hereby
agree as follows:

1.             Employment.

(a)           The Company hereby employs the Executive and the Executive hereby
accepts such employment upon and subject to the terms and conditions of this
Agreement from the Effective Date until the third annual anniversary of the
Effective Date, unless the Executive’s employment is earlier terminated pursuant
to Section 4 (such period referred to as the “Initial Term”).  As of the
conclusion of the Initial Term, the period of employment shall automatically be
extended on the same terms and conditions as set forth in this Agreement for
successive one-year periods unless and until either: (i) a party gives the other
party no less than sixty (60) calendar days’ advance written notice prior to the
end of the Initial Term or any such one-year extension period that the party
will not further extend the Initial Term or such one-year extension period (as
applicable), or (ii) either party terminates the Executive’s employment in
accordance with Section 4.  The Initial Term and any and all extensions thereof
(or partial extension in the event of an earlier termination pursuant to Section
4), if any, shall be collectively referred to as the “Employment Period.”

(b)           The Executive covenants, represents and warrants that: (i) the
execution, delivery and complete performance of this Agreement by her does not
and will not breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which she is bound; and (ii) she is not a party to or bound by any employment or
services agreement, confidentiality agreement, non-competition agreement, other
restrictive covenant, or other obligation or agreement that would or could
prohibit or restrict her from being employed by the Company or from performing
any of her duties under this Agreement.


--------------------------------------------------------------------------------


2.             Position, Duties and Responsibilities.  The Company shall employ
the Executive during the Employment Period as its Chief Financial Officer,
Executive Vice President, Finance, reporting to the Chief Executive Officer, and
the Executive shall serve in the same capacity for Merisant Worldwide, Inc.,
Merisant US, Inc., Whole Earth Sweetener Company LLC and Merisant Foreign
Holdings I, Inc. for no additional compensation. During the Employment Period,
the Executive shall perform the duties assigned to her hereunder faithfully,
with the utmost loyalty, to the best of her abilities and in the best interests
of the Company; shall devote her full business time, attention and effort to the
affairs of the Company; and shall not engage in any other business activities
(whether or not for gain, profit, or other pecuniary advantage) or any other
actions which she knows or reasonably should know could harm the business or
reputation of the Company or any of its affiliates or other related entities.
Subject to the powers, authority and responsibilities vested in the Company’s
Board of Directors (the “Board”) and in duly constituted committees of the
Board, the Executive shall have the authority and responsibility to direct the
management and operation of the Company and shall also perform such other duties
on behalf of the Company and its affiliates and other related entities,
consistent with her title and duties above, as the Board or Chief Executive
Officer may from time to time authorize or direct; provided, the Executive may
engage in activities involving professional, charitable, educational, religious
and similar types of organizations, speaking engagements, and management of
personal investments, to the extent that such other activities do not interfere
with the performance of Executive’s duties under this Agreement, or conflict
with the Code of Business Conduct and Ethics of the Company or violate the terms
of any of the covenants provided in Section 5 hereof.   Notwithstanding the
forgoing, the Company agrees that the Executive shall be permitted to continue
to serve as a director on the boards of directors of Franklin Electric and
Integrys Energy Group to the extent that such directorships do not interfere
with the performance of Executive’s duties under this Agreement, or conflict
with the Code of Business Conduct and Ethics of the Company or violate the terms
of any of the covenants provided in Section 5 hereof.

3.             Compensation and Benefits.

(a)         Base Salary.  During the Employment Period, the Company shall pay to
the Executive a base salary at the gross rate of $300,000 per annum, less
required and authorized withholding and deductions (the “Base Salary”), payable
in installments in accordance with the Company’s executive payroll policy.  The
Base Salary shall be reviewed annually, at the same time as for other senior
officers of the Company, and increased, as determined by the Board in its
discretion, but not decreased except as part of an across-the-board reduction in
senior officer base salaries consistent with (on a percentage basis) reductions
applicable to other senior officers of the Company, and any such increased (or
decreased) amount shall be the Executive’s “Base Salary” for all purposes
hereunder thereafter.

(b)        Signing Bonus.  The Company shall pay to the Executive a bonus of
$150,000, less required and authorized withholding and deductions, payable to
the Executive with the first installment of the Executive’s Base Salary
immediately following the Effective Date.

(c)         Incentive Bonuses.  Subject to Section 4, commencing with calendar
year 2007 and during each calendar year of the Employment Period thereafter, the
Executive also will be

2


--------------------------------------------------------------------------------


eligible to receive an annual cash incentive bonus in accordance with the
Company’s Annual Incentive Plan or other annual bonus plan, as applicable, as
determined by the Compensation Committee of the Board, in its sole discretion,
with a target bonus opportunity as a percentage of Base Salary not less than
100% (the “Annual Incentive Bonus”).  Notwithstanding, the Executive’s Annual
Incentive Bonus attributable to calendar year 2007 shall be equal to not less
than the gross amount of $150,000 (“Guaranteed Bonus”), to be paid at such time
as the date on which the cash incentive bonus is paid to other executives of the
Company but no later than April 1, 2008 (less required and authorized
withholding and deductions).  The Executive also will be eligible to receive
cash incentive bonuses in accordance with the Company’s 2007 Supplemental
Incentive Plan with target bonus opportunities of $150,000 in the aggregate (the
“Supplemental Incentive Bonus”), and shall be eligible to participate in similar
supplemental incentive bonuses in subsequent years, as determined by the
Compensation Committee of the Board, in its sole discretion.   The Annual
Incentive Bonus in respect of any fiscal year shall be paid in accordance with
the procedures specified by the Compensation Committee, but in no event later
than ninety (90) days after the end of each fiscal year.

(d)        Share Appreciation Rights Plan.  The Executive shall be deemed an
eligible participant in the Merisant Worldwide, Inc. 2005 Share Appreciation
Rights Plan (the “2005 SAR Plan”), and the Executive will be granted 108,687.38
First Level Share Units, 111,102.60 Second Level Share Units and 165,043.75
Third Level Share Units under the 2005 SAR Plan.   If the 2005 SAR Plan is
terminated and Merisant Worldwide or its successor adopts a restricted stock,
stock option or other equity-based incentive plan, the Executive will receive an
equivalent interest under any such successor plan.

(e)         Employee Benefits.  During the Employment Period, the Executive
shall be eligible to participate in such executive compensation and deferred
compensation plans, such employee benefit plans (including group health,
retirement and non-qualified retirement programs), and to receive such other
fringe benefits and perquisites, as the Company may make available to senior
executives generally, subject to all present and future terms and conditions of
such executive compensation and deferred compensation plans, benefit plans and
other fringe benefits and perquisites.   The Company reserves the right in its
sole discretion to alter, suspend, amend, or discontinue any and all of its
employee and fringe benefits, benefit plans, policies and procedures, in whole
or in part, at any time with or without notice, provided that the Company will
not make any change to the Executive’s employee or fringe benefits that it does
not also make on a consistent basis for other senior executives of the Company.

(f)         Vacation.  The Executive shall receive four weeks of paid vacation
per calendar year (prorated as appropriate for any partial calendar year).  Up
to two (2) weeks per calendar year of earned but unused vacation time may be
carried over from year to year.

(g)        Business Expenses.  The Company shall reimburse the Executive for all
expenses and disbursements reasonably incurred by the Executive in the
performance of the Executive’s duties in accordance herewith during the
Employment Period, and provide such other facilities or services as the Company
and the Executive may, from time to time, agree are appropriate, in each case in
accordance with the Company’s policies established from time to time for senior

3


--------------------------------------------------------------------------------


officers of the Company and conditioned upon receipt of appropriate
documentation for such business expenses.

4.             Termination.

(a)         Notwithstanding anything to the contrary in this Agreement, the
Executive’s employment shall automatically terminate upon the Executive’s death,
the Company may immediately terminate the Executive’s employment for Cause or
Incapacity (as defined below) effective upon written notice to the Executive,
and the Executive may voluntarily terminate her employment at any time for any
reason effective upon sixty (60) days’ prior written notice to the Company.  In
the event of any such termination, the Executive shall receive her Accrued
Benefits and shall not be entitled to any other amounts from the Company. 
Executive’s “Accrued Benefits” are (i) any earned but unpaid base salary through
the last day of the Period of Employment, (ii) any earned but unpaid annual cash
bonus or other incentive award for the fiscal year prior to the fiscal year
during which the Period of Employment ends, (iii) any accrued but unpaid
vacation pay, (iv) any reimbursable business expenses or unpaid perquisites
through the last day of the Employment Period, (v) any vested benefits,
including performance awards under Company incentive plans, through the last day
of the Employment Period in accordance with the Company’s employee benefit plans
or programs and executive compensation and deferred compensation plans, and (vi)
any benefit continuation or conversion rights in accordance with the Company’s
employee benefit plans or programs.  The Executive shall also be paid her
Guaranteed Bonus if unpaid at the time and the effective termination date is a
date after December 31, 2007.  Executive’s Accrued Benefits shall be paid in a
lump sum within thirty days after the date of termination, except that Accrued
Benefits payable pursuant to clause (ii), and any Guaranteed Bonus shall be paid
when bonuses are paid to other senior executives, and amounts payable pursuant
to clause (v) and (vi) shall be paid in accordance with the applicable plan.

(i)          “Incapacity” means such physical or mental condition of the
Executive which renders and is expected to render the Executive incapable of
performing the essential functions of her position hereunder with or without
reasonable accommodation for 180 calendar days (whether consecutive or not)
within any 360-calendar-day period, as determined in good faith by the Board
upon consultation with Executive’s chosen physician, and, in its discretion, a
physician selected by the Board.  The Executive hereby agrees to submit to any
reasonable medical examination(s) as may be recommended by the Company’s
selected physician for the purpose of determining the existence or absence of
Incapacity.  Executive also authorizes any physician, surgeon, or other person
attending or caring for Executive to discuss Executive’s case fully and frankly
with one or more members of the Board and to disclose to such member or members
of the Board any and all information the Board considers reasonable, necessary,
or desirable to evaluate Executive’s condition.  If Executive’s physician,
surgeon, or other person attending or caring for Executive disagrees with a
conclusion reached by the Board that Executive’s physical or mental condition
renders the Executive incapable of performing the essential functions of her
position hereunder with or without reasonable accommodation, Executive’s
physician and Board’s physician shall jointly agree on the selection of an
independent third physician to administer all reasonable medical examinations as
such third-party physician deems required for the purpose of determining the
existence or absence of

4


--------------------------------------------------------------------------------


Incapacity.  Executive hereby agrees to submit to all reasonable medical
examination(s) recommended by such third-party physician.  If such third-party
physician and Company’s physician both render their professional opinion that
Executive suffers from Incapacity as defined in this paragraph, the Board shall
be justified in concluding that Executive is so incapacitated and shall
terminate Executive’s employment under the provisions of this paragraph.

(ii)         “Cause” means any of the following conduct by the Executive, as
determined in good faith by the Board: (I) embezzlement, misappropriation of
corporate funds, fraud, or other material acts of dishonesty; (II) conviction of
any felony, or of any misdemeanor involving moral turpitude, or entry of a plea
of guilty or nolo contendere to any such felony or misdemeanor; (III) engaging
in illegal conduct or gross misconduct which causes financial or reputational
harm to the Company or any of its affiliates or other related entities; (IV)
refusal to perform or continued willful disregard of her duties and
responsibilities (other than due to any failure resulting from incapacity due to
physical or mental illness or injury), (V) material breach of any written policy
of the Company or a subsidiary, including the Company’s Code of Business Conduct
and Ethics, as in effect or amended from time to time; (VI) breach or threatened
breach of Section 5 of this Agreement (including without limitation any
provision of Exhibit A hereto); (VII) material breach of any other provision of
this Agreement; or (VIII) violation of any statutory or common law duty of
loyalty to the Company or any of its affiliates or other related entities. 
Notwithstanding the foregoing, the Company shall not terminate the Executive’s
employment pursuant to subparts (III), (IV), or (VII) of this Section 4(a)(ii)
unless the Company first gives the Executive notice in reasonable detail
describing the basis for such “Cause” and a reasonable period of time, which
shall in no event be less than thirty (30) days, to cure any such grounds for
termination (provided that no such notice and cure shall be required as to any
such grounds that are not reasonably susceptible to a cure under the
circumstances).  For purposes of this Section 4(a)(ii), acts or omissions of the
Executive shall not be considered “willful” if done or omitted by the Executive
in good faith and with a reasonable belief that such conduct is in the best
interests of the Company.

(b)        Notwithstanding anything to the contrary in this Agreement, the
Company may terminate the Executive’s employment for any reason other than
Incapacity or Cause or for no reason at any time by written notice to the
Executive, at which time the Executive shall be entitled to receive an amount
(“Severance”) equal to eighteen (18) months’ Base Salary either through salary
continuation or a lump sum payment, or combination thereof, at the Company’s
discretion.  If at the time of termination the Executive has health coverage,
then the Executive shall be entitled to continuation of her health coverage for
eighteen (18) months following the date of termination with premiums charged to
her at active employee rates, which coverage shall be concurrent with any COBRA
benefits subject to all terms and conditions of the COBRA Act.  The Executive
shall receive a pro rata (based on the portion of the year employed) target
bonus under the then current annual incentive plan for the year of termination,
payable when bonuses are paid to other senior executives.  The Executive shall
be entitled to her Accrued Benefits.  Executive shall receive senior executive
level outplacement services for a period of twelve (12) months provided by an
outplacement firm selected by the Executive and approved by the Company (such
approval not to be unreasonably withheld) and paid for by the Company.  The

5


--------------------------------------------------------------------------------


receipt of separation payments by the Executive pursuant to this Section 4(b)
shall be subject to Section 4(e) herein.

(c)         Executive may terminate her employment for Good Reason.  If the
Executive should terminate the Executive’s employment for Good Reason, the
Executive will be entitled to the separation payments set forth in Section 4(b)
above. The receipt of separation payments by the Executive pursuant to this
Section 4(c) shall be subject to Section 4(e) herein.

(i)          “Good Reason” means the occurrence of any of the following without
the Executive’s express written consent:  (i) a reduction by the Company in
Executive’s base salary or target bonus opportunity as in effect on the date of
this Agreement or, in the event of a Change in Control, as in effect immediately
prior to the Change in Control, it being understood that a change in the
performance criteria applicable under any bonus plan (provided that such change,
to the extent applicable, affects executives of the Company generally), shall
not be Good Reason hereunder; (ii) the Company’s failure to keep in effect
retirement, health and welfare benefits plans, and executive compensation plans
under which Executive is eligible to receive benefits substantially similar in
value in the aggregate to the benefits Executive is eligible to receive under
such plans as of the date of this Agreement or, in the event of a Change in
Control, the day prior to the effective date of the Change in Control, it being
understood that a change in the performance criteria (provided such change is
not applicable solely to the Executive) applicable for awards under any
incentive or bonus plan, shall not be Good Reason hereunder, (iii) the Company’s
requiring Executive to be based anywhere more than fifty (50) miles from where
Executive’s principal place of employment is located on the date of this
Agreement; (iv) any change in the reimbursement policy set forth in Section 3(g)
as in effect on the date hereof; (v) a change in the duties or reporting
responsibilities of Executive that is inconsistent in any substantial adverse
respect with Executive’s positions, duties or responsibilities as in effect on
the effective date of this Agreement or, in the event of a Change in Control,
immediately prior to the Change in Control (including any material adverse
diminution of such duties or responsibilities); provided, however, that Good
Reason shall not be deemed to occur upon a change in duties or responsibilities
that is solely and directly a result of the Company no longer having publicly
traded securities and does not involve any other event set forth in this
paragraph; and (vi) failure by Company to obtain a satisfactory agreement from
any Successor (as defined in Section 8) to assume and agree to perform this
Agreement as provided in Section 8.  Notwithstanding the foregoing, the
Executive shall not be deemed to have terminated the Period of Employment for
Good Reason unless the Executive gives written notice to the Company stating in
reasonable detail the events which constitute Good Reason, such notice to be
given within the later of (i) thirty (30) days of the occurrence of such event
or (ii) the date the Executive knows of the event constituting Good Reason and,
if such failure or breach is reasonably susceptible to cure, the Company does
not effect a cure within such thirty (30) day period.

(ii)         “Change in Control” means either:

(1)         acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership, within the meaning of Rule

6


--------------------------------------------------------------------------------


13d-3 promulgated under the Exchange Act, of more than fifty percent (50%) of
either (x) the then outstanding shares of common stock of Merisant Worldwide,
Inc. (the “Outstanding Common Stock”) or (y) the combined voting power of the
then outstanding securities of Merisant Worldwide, Inc., entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from Merisant
Worldwide, Inc., if a majority of the Incumbent Board (as such term is defined
below) approves a resolution expressly providing that such acquisition does not
constitute a Change in Control under this clause (A) (excluding any acquisition
resulting from the exercise of an exercise, conversion or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from Merisant Worldwide, Inc.); (B) any acquisition by Merisant
Worldwide, Inc., or a corporation controlled by Merisant Worldwide, Inc.; (C)
any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by Merisant Worldwide,
Inc.; (D) any acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities; or (E) any acquisition by any
corporation pursuant to a transaction that complies with clauses (x), (y) and
(z) of subsection (3) of this definition; provided further, that for purposes of
clause (B), if any Person other than Merisant Worldwide, Inc., or any employee
benefit plan (or related trust) sponsored or maintained by Merisant Worldwide,
Inc., or any corporation controlled by Merisant Worldwide, Inc., shall become
the beneficial owner within the meaning of Rule 13d-3 promulgated under the
Exchange Act (the “Beneficial Owner”) of more than fifty percent (50%) of the
Outstanding Common Stock or of the Outstanding Voting Securities by reason of an
acquisition by Merisant Worldwide, Inc., and such Person shall, after such
acquisition by the Company, become the Beneficial Owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities
and such Beneficial Ownership is publicly announced, such additional Beneficial
Ownership shall constitute a Change in Control;  or

(2)         individuals who, as of the date of this Agreement, constitute the
Board of Directors of Merisant Worldwide, Inc. (the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided that any
individual who becomes a director of Merisant Worldwide, Inc., subsequent to the
date of this Agreement, whose election, or nomination for election by the
Merisant Worldwide, Inc.’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board; or

(3)         consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Merisant
Worldwide, Inc. (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (x) all or substantially all of the individuals or
entities who are the Beneficial Owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own within the meaning of Rule 13d-3 promulgated
under the Exchange Act (“Beneficially Own”) directly or indirectly, more than
fifty percent (50%) of, respectively, the outstanding shares of common stock,
and the combined voting power

7


--------------------------------------------------------------------------------


of the outstanding securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation that as a result of
such transaction owns all or substantially all of the outstanding stock of  the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (y) (1) no Person (other than the Company or a corporation controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company, the corporation
resulting from such Corporate Transaction, or any Person that Beneficially
Owned, immediately prior to such Corporation Transaction, directly or
indirectly, more than fifty percent (50%) of the Outstanding Common Stock or the
Outstanding Voting Securities, as the case may be) will Beneficially Own,
directly or indirectly, more than fifty percent (50%) of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(2) individuals who were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Corporate Transaction will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or (z) consummation of a plan of complete liquidation or dissolution of the
Company.

(d)        The Executive understands and agrees that the termination of her
employment due to the expiration of the Employment Period following a notice by
the Company pursuant to Section 1(a) that the Company will not extend (or
further extend) the Employment Period (a “Non-Renewal”) shall not constitute or
be considered a termination pursuant to Section 4(a) or 4(b), and shall entitle
the Executive to her Accrued Benefits and no other amounts; provided, if the
Company gives Executive notice of Non-Renewal and Executive’s employment is
terminated by the Company on or after the resulting expiration of the Employment
Period, then Executive shall receive a pro rata (based on the portion of the
year employed) target bonus for the year of such termination, payable when
bonuses are paid to other senior executives.

(e)         Notwithstanding any of the foregoing to the contrary, if during the
period that commences upon a Change in Control and ends eighteen (18) months
after a Change in Control, the Company should terminate the Employment Period
without Cause or the Executive should terminate the Period of Employment for
Good Reason, the Executive shall be entitled to the same separation payments and
benefits as provided under paragraphs (b) and (c) of this Section 4, subject to
the following modifications: (i)  the Severance shall be paid in a lump sum
within thirty (30) days following the Executive’s termination of employment; and
(ii) the pro rata bonus referred to in paragraph (b) shall (x) be paid within
thirty (30) days following the Executive’s termination of employment and (y) be
based on the Executive’s target bonus under the Company’s Annual Incentive Plan
or other annual bonus plan for the fiscal year in which the Executive’s
termination of employment occurs.  Notwithstanding anything in the above to the
contrary, amounts shall also be payable under this paragraph (e) if such
termination occurs prior to a Change in Control and it is reasonably
demonstrated by the Executive that such termination of employment (x) was at the
request of a third party who has taken steps reasonably calculated

8


--------------------------------------------------------------------------------


to effect a Change in Control or (y) otherwise arose in connection with or in
anticipation of a Change in Control.

(f)         As a condition of the receipt of the separation payments and
benefits under paragraphs (b),  (c), (d) and (e) of this Section, the Executive
must execute a separation agreement, in form and substance reasonably
satisfactory to the Company and the Executive, containing provisions under which
the parties (i) release each other, including the Company, its subsidiaries and
the officers, employees and agents of Company and its subsidiaries, from all
liability arising out of, or in connection with Executive’s employment and
termination of employment with the Company and (ii) agree not at any time to
publicly denigrate, ridicule or intentionally criticize each other including,
without limitation, by way of news interviews or the expression of personal
views, opinions or judgments to the news media; provided, however, that nothing
herein shall prohibit the Company or Executive from making disclosure to tax or
legal counsel or disclosure reasonably required under the federal securities
laws and the rules of the Securities and Exchange Commission promulgated
thereunder and the rules of any stock exchange or national securities market on
which the Company’s securities are traded.  If an arbitrator determines that the
Executive has materially breached the terms of such separation agreement, the
Company may immediately cease all payments to the Executive under this
Agreement, may seek recovery of payments received by the Executive under this
Agreement and shall be entitled to monetary damages and an injunction,
restraining order or other equitable relief restraining any such material
breach.  If an arbitrator determines that the Company, its subsidiaries or the
officers, employees and agents of the Company have materially breached the terms
of such separation agreement, the Executive shall be entitled to monetary
damages and an injunction, restraining order or other equitable relief
restraining any such material breach.

(g)        Any termination of the Executive’s employment shall automatically
effectuate the Executive’s removal from any and all officer positions that the
Executive then holds with the Company as of the effective termination date.  Any
and all payments to the Executive under this Agreement shall be reduced by
required or authorized withholding and deductions.

(h)        The Executive shall be entitled to all benefits (including incentive
awards and severance) provided to senior executives of the Company (excepting
the Chief Executive Officer) in the event of a Change of Control.

(i)          Upon termination of the Period of Employment, the Executive shall
be under no obligation to seek other employment or otherwise mitigate the
obligations of the Company under this Agreement.  Amounts due to the Executive
under this Agreement shall not be subject to offset by the Company for any
claims the Company may have against the Executive, unless otherwise specifically
agreed to in writing by the Executive.

(j)          If the Executive incurs an excise tax imposed on “excess parachutes
payments” under Internal Revenue Code Section 4999, as defined in Section 280G
of the Code or any additional tax under Section 409A of the Code, in each case
on account of any amount paid or payable to, or for the benefit of, the
Executive by the Company or its stockholders or affiliates in respect of
obligations of the Company, in each case, in respect of this

9


--------------------------------------------------------------------------------


Agreement or any of the Company’s incentive and benefit plans, then the Company
shall pay the Executive, within ten days prior to the date payable by Executive,
an amount equal to the sum of (x) the excise taxes (penalties and interest,
other than if caused solely by Executive’s inaction in filing or untimely
payment) payable on such excess parachutes payments, plus (y) an additional
amount such that after payment of all taxes (penalties and interest, other than
if caused solely by Executive’s inaction in filing or untimely payment) on such
additional amount there remains a balance sufficient to pay taxes actually due
and payable on the tax referred to in clause (x). References to “excise tax” and
“taxes” in this Section 4(j) shall also mean all penalties and interest thereon,
other than such penalties and interest incurred by Executive solely by her
inaction in filing or untimely payment.

5.             Confidentiality.  By her execution of this Agreement, the
Executive hereby agrees to abide by the Confidentiality Agreement attached as
Exhibit A hereto and hereby made a part of this Agreement.  In the event of any
conflict between the main body of this Agreement and Exhibit A, the provisions
of the main body of this Agreement shall control (including, without limitation,
(i) that the duration of the post-employment covenants under Section 6(a) and
6(b) shall control over the two-year duration of such similar covenants in
Exhibit A and (ii) the limitation of the covenant under Section 6(a) to the
Competitive Enterprises in Exhibit B (as in effect from time to time) shall
control over the definition of “Competitive Work” in Exhibit A). The Executive
acknowledges and agrees that a breach of any provision of this section
(including without limitation any provision of Exhibit A) will result in
immediate and irreparable harm to the Company and its affiliates and other
related entities for which full damages cannot readily be calculated and for
which damages are an inadequate remedy.  Accordingly, the Executive agrees that
the Company and its affiliates and other related entities shall be entitled to
injunctive relief to prevent any such actual or threatened breach or any
continuing breach by the Executive (without posting a bond or other security),
without limiting any other remedies that may be available to them.

6.             Non-Competition And Non-Solicitation Agreement

(a)         Non-Compete.

Without the consent in writing of the Board, during the Period of Employment and
for the period of eighteen (18) months following termination of employment, the
Executive will not permit the Executive’s name to be used by, or engage in, or
carry on, directly or indirectly, either for the Executive or as a member of a
partnership or as a stockholder, member, manager, investor, officer or director
of a corporation, limited liability company or similar entity or as an employee,
agent, associate or consultant of any person, partnership, corporation, limited
liability company or similar entity, any business in competition with the
business carried on by the Company or any of its subsidiaries within the
geographical areas in which the Company or its subsidiaries are conducting their
business operations or providing services as of the date of the Executive’s
termination of employment (a “Competitive Enterprise”). The names of the
Competitive Enterprises as of the date of this Agreement are set forth on
Exhibit B. The Company shall furnish the Executive with an updated Exhibit B at
least annually, provided, however, that in no event shall the number of
Competitive Enterprises exceed ten (10) such

10


--------------------------------------------------------------------------------


Competitive Enterprises.  Notwithstanding the preceding sentence, the Executive
shall not be prohibited from owning less than five percent (5%) of the equity of
any publicly traded entity.

(b)           Non-Solicitation.

Without the consent in writing of the Board (which consent shall be in the sole
discretion of the Board), during the Period of Employment, and for the period of
eighteen (18) months following termination of employment by the Company without
Cause or by the Executive for any reason, or for the period of eighteen (18)
months following termination of employment for any other reason, the Executive
shall not, in any manner, directly or indirectly (without the prior written
consent of the Company): (i) Solicit any Customer to transact business with a 
Competitive Enterprise or to reduce or refrain from doing any business with the
Company, (ii) transact business with any Customer that would cause the Executive
to be a Competitive Enterprise, (iii) interfere with or damage any relationship
between the Company and a customer or (iv) Solicit anyone who is then an
executive of the Company (or who was an executive of the Company on the date of
the Executive’s termination of employment or within the prior eighteen (18)
months) to resign from the Company or to apply for or accept employment with any
other business or enterprise.

For purposes of this Agreement, (i) a “Customer” means any customer or
prospective customer of the Company or its subsidiaries to whom the Executive
provided services, or for whom the Executive transacted business, or whose
identity became known to the Executive in connection with the Executive’s
relationship or continued employment with the Company or its subsidiaries, and
(ii) “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or refrain from taking any action.

(c)           Effect Of Material Breach.  In the event the Executive materially
breaches the provisions of paragraphs (a) or (b) of this Section 6, the Company
may immediately cease all payments to the Executive under this Agreement, may
seek recovery of payments received by the Executive under this Agreement and
shall be entitled to seek an injunction, restraining order or other equitable
relief restraining any such material breach, and monetary damages for such
material breach; provided, however, that nothing in the preceding shall prohibit
or otherwise impact the Executive’s right or ability to dispute that a material
breach has occurred.

7.             Notices.  Any notice, request, or other communication required or
permitted to be given hereunder shall be made to the following addresses or to
any other address designated by either of the parties hereto by notice similarly
given: (a) if to the Company, to the attention of General Counsel, Merisant
Company, 10 S. Riverside Plaza, Suite 850, Chicago, IL 60606; and (b) if to the
Executive, to Diana S. Ferguson, 270 East Pearson Street, #803, Chicago,
Illinois 60611, or at her last residence address identified on the payroll
records of the Company.  All such notices, requests, or other communications
shall be sufficient if made in writing either (i) by personal delivery to the
party entitled thereto, (ii) by facsimile with confirmation of receipt, (iii) by
certified mail, return receipt requested, or (iv) by express courier service,
and shall be effective upon personal delivery, upon confirmation of receipt of
facsimile transmission, upon

11


--------------------------------------------------------------------------------


the fourth day after mailing by certified mail, or upon the second day after
sending by express courier service from within the United States.

8.             Assignment.  This Agreement is enforceable by the Company and its
affiliates and other related entities and may be assigned or transferred by the
Company to, and shall be binding upon and inure to the benefit of, any parent,
affiliate or other related entity of the Company or any entity which at any
time, whether by merger, purchase, or otherwise, acquires all or substantially
all of the assets, stock or business of the Company.  The Executive may not
assign any of her rights or obligations under this Agreement.  The Company shall
cause any successor to expressly assume and agree, in writing delivered to
Executive, to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place, and failure to do so shall be grounds for Executive to voluntarily
terminate her employment at any time within thirty days thereafter which
termination shall be treated for all purposes as termination for Good Reason
(and other than due to Incapacity).

9.             Mediation and Arbitration.

(a)           Except for claims or disputes under Section 5 or Exhibit A, the
Executive and the Company agree that, to the extent permitted by law, all claims
or disputes arising out of or relating to this Agreement, the parties’
employment relationship, or the termination of such relationship that may exist
or arise between the Executive and the Company, or any subsidiary, parent,
affiliate, other related entity, benefit plan, successor or permitted assign of
the Company, or any owner, director, officer, member, employee, owner,
shareholder, agent, or representative of any of them (in their respective
capacities as such) shall in the first instance be submitted for non-binding
mediation in Chicago, Illinois, in accordance with the Employment Mediation
procedures of the American Arbitration Association (“AAA”) (as in effect or
amended from time to time) not later than thirty (30) days after any such
dispute arises.  Company and Executive agree that all applicable statutes of
limitation shall be tolled during the mediation process.  In no event, however,
shall either party be required to refrain from initiating arbitration as
detailed in paragraph 9(b) below if the parties have been unable to arrive at
settlement within thirty (30) days following the initial meeting of the parties
with the mediator.

(b)           Except for claims or disputes under Section 5 or Exhibit A, the
Executive and the Company agree that, to the extent permitted by law, all claims
or disputes arising out of or relating to this Agreement, the parties’
employment relationship, or the termination of such relationship that may exist
or arise between the Executive and the Company, or any subsidiary, parent,
affiliate, other related entity, benefit plan, successor or permitted assign of
the Company, or any owner, director, officer, member, employee, owner,
shareholder, agent, or representative of any of them (in their respective
capacities as such) shall be submitted for binding arbitration in Chicago,
Illinois and resolved by a member of a Chicago, Illinois arbitration panel (or
by such other arbitrator or in such other place to which the parties agree) in
accordance with the National Rules for the Resolution of Employment Disputes of
the AAA (as in effect or amended from time to time), except as set forth below. 
Claims subject to arbitration hereunder include without limitation claims by the
Executive for employment discrimination, harassment, retaliation, wrongful
termination or defamation under any federal, state, or local law, regulation,
ordinance,

12


--------------------------------------------------------------------------------


or executive order or under common law, and further include without limitation
claims under any of the following statutes (as in effect or amended from time to
time): the Illinois Human Rights Act, the Chicago and Cook County Human Rights
Ordinances, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Family and Medical
Leave Act and the Employee Retirement Income Security Act.

(c)           Notwithstanding the fact that the Company and the Executive have
entered into this individually negotiated Employment Agreement, the cost of
arbitration shall be allocated according to the AAA’s rules for allocating the
cost of arbitration pursuant to an employer-promulgated plan. If the Executive
prevails in an arbitration proceeding against the Company instituted pursuant to
Section 9(b), then the Company shall reimburse the Executive for all reasonable
legal fees and disbursements incurred by the Executive in connection with such
arbitration proceeding promptly after receipt of reasonably detailed invoices
relating thereto.

(d)           The arbitrator shall have no power to modify the provisions of
this Agreement (except pursuant to Section 14 herein or Exhibit A), or to make
an award or impose a remedy that is not available to a court of general
jurisdiction sitting in Chicago, Illinois or that was not requested by a party
to the claim or dispute, and the jurisdiction of the arbitrator is limited
accordingly.  The arbitrator shall apply the substantive internal law of the
state of Illinois, except as otherwise required by law.  The arbitrator’s
decision or award shall be final and binding, and judgment thereupon may be
entered in any Illinois or other court having jurisdiction thereof.

(e)           Notwithstanding the foregoing, the Company may in its discretion
immediately pursue any and all available legal and equitable remedies for the
Executive’s violation of any provision of Section 5 or Exhibit A in any court of
competent jurisdiction.

10.           Amendment And Waiver.  This Agreement may not be amended orally
and may only be amended by written instrument signed by both parties (subject to
Section 14 herein and Exhibit A).  A waiver by either party hereto of any of its
rights or remedies under this Agreement on any occasion shall not be a bar to
the exercise of the same right or remedy on any subsequent occasion or of any
other right or remedy at any time.

11.           Governing Law. This Agreement shall be governed by the internal
laws of the state of Illinois, without regard to its conflict of laws rules.

12.           Headings; Construction.  The Section headings used herein are for
convenience of reference only and are not to be considered in construction of
the provisions of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

13.           Entire Agreement and Survival. This Agreement (including Exhibit A
and Exhibit B hereto) contains the entire agreement between the parties with
respect to the subject matter contained herein and supersedes all prior or
contemporaneous negotiations, understandings or agreements between the parties,
whether written or oral, with respect to such subject matter.  Sections 4
through 17 herein and Exhibit A and Exhibit B to this Agreement shall survive
and

13


--------------------------------------------------------------------------------


continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period or the Executive’s
employment.

14.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

15.           Condition Precedent.  This Agreement and the Executive’s
employment hereunder will not be effective unless and until the Board duly
approves this Agreement and each of the Boards of Directors of the Company,
Merisant Worldwide Inc., and Merisant Company appoints Executive to the position
of Chief Financial Officer, Executive Vice President, Finance of each of the
corporations.  This Agreement shall be null and void and shall be of no force
and effect in the event that the Board does not so approve this Agreement for
any or no reason.

16.           Fees.  The Company shall pay the legal fees and disbursements
incurred by the Executive’s legal counsel in connection with the preparation and
negotiation of this Agreement up to a maximum of $10,000 promptly after receipt
of reasonably detailed invoices relating thereto.

17.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

18.           Inconsistency. In the event of any inconsistency between this
Agreement and any other agreement, plan, award or program, this Agreement shall
control.

19.           Compliance with Section 409A.  Notwithstanding any of the
foregoing to the contrary, if any payments of money, delivery of shares of
Company stock or other benefits due to the Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A of the
Internal Revenue Code, such payments, delivery of shares or other benefits (x)
shall, if compliance with Section 409A of the Code can be effected by delaying
such payments, delivery of shares or other benefits, be delayed until the
earliest date on which such payments, delivery of shares or other benefits may
be made without causing the application of an accelerated or additional tax
under Section 409A of the Code, and (y) if compliance with Section 409A of the
Code cannot be effected by delaying such payments, delivery of shares or other
benefits, may be restructured, to the extent possible, in a manner, determined
by the Company and reasonably acceptable to the Executive, that does not cause
such accelerated or additional tax.

20.           Indemnification.  The Company shall indemnify and hold Executive
harmless to the maximum extent provided under the Company’s charter, by-laws and
applicable law and shall enter into an indemnification agreement applicable to
its senior officers.  The Company shall insure Executive under a policy of
directors and officers liability insurance, during and

14


--------------------------------------------------------------------------------


following termination of employment, to the same extent as it insures the chief
executive officer and members of the Board.

The Executive hereby acknowledges that the terms of this Agreement are subject
to review from time to time by the Company in order to comply with federal,
state and tax laws and regulations.  If it is reasonably necessary, appropriate
or convenient to amend the terms of this Agreement in order to comply with such
laws and regulations or to otherwise avoid or mitigate a material adverse effect
to the Company or the Executive under applicable tax laws and regulations, the
Company and Executive will negotiate in good faith to amend this Agreement so
long as the economic benefit or obligations under the Agreement will be
substantially similar.

15


--------------------------------------------------------------------------------


THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY AS OF THE DATE FIRST WRITTEN ABOVE:

 

 

MERISANT COMPANY

 

 

 

 

 

 

By:

/s/ Diana S. Ferguson

 

By: /s/ Jonathan W. Cole

 

 

Diana S. Ferguson

Name: Jonathan W. Cole

 

 

Title: VP and General Counsel

 

16


--------------------------------------------------------------------------------